Citation Nr: 0929652	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ardelia L. Davis, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 11, 1978 to August 
1, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Anchorage, Alaska which 
denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.

The Board denied the Veteran's claim in November 2004.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2006 order, the Court 
vacated the Board's November 2004 decision and remanded the 
matter for further proceedings.

In July 2007 the Board remanded the instant issue for 
additional action by the AOJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004 the Board denied the Veteran's claim based 
on its conclusion that the Veteran did not have a diagnosis 
of PTSD.  In that decision, the Board noted that the evidence 
preponderated against a finding that the Veteran had an 
acquired psychiatric disorder.  Since that decision, 
additional evidence has been added to the record, to include 
evaluations by private providers, that indicates diagnoses of 
acquired psychiatric disorders as well as personality 
disorders.  Diagnoses include PTSD.  The Board concludes that 
it cannot, in light of new evidence which conflicts with its 
previous finding, make a determination in this case without 
additional development.  

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Board observes that there are 
special development procedures that pertain to the processing 
of claims of entitlement to service connection for PTSD based 
on personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
paragraph 5.14(c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the Veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the Veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2008).

The Board also notes that since the most recent Supplemental 
Statement of the Case, issued in April 2009, the Veteran's 
attorney has submitted the report of a psychological 
evaluation conducted in June 2009.  She did not include a 
waiver of review by the AOJ.  

In light of the above discussion, the Board has determined 
that additional action by the AOJ is necessary.  Accordingly, 
the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran an appropriate 
stressor development letter.  The Veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.

The Veteran should be requested to 
provide further detail concerning the 
claimed stressful incident(s) in service.

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the Veteran's 
stressor(s).

3.  The Veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorder.  A diagnosis of 
PTSD under DSM IV criteria should be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis is not supported.  

With respect to any other currently 
present acquired psychiatric disorder, 
the examiner should include an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the disorder 
is related to any disease or injury in 
service.  

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  In providing his or 
her rationale, the examiner should 
specifically discuss the conflicting 
evidence regarding whether the Veteran 
does in fact have an acquired psychiatric 
disorder.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



